DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
See U.S. Pre-Grant Publication US 20210262721 for paragraphs.


Response to Amendment
The amendment filed June 29, 2022 has been entered. Claims 1-3 and 5-8 remain pending in the Application. Applicant’s amendment to the Specification, Drawings, and Claims have overcome all objections, interpretations, and rejections in the March 30, 2022 Office Action except as mentioned below.
The Drawing Objection in the March 30, 2022 Office Action was erroneous, as defrost system 20 has reference numbers in the figures, as such the ¶ 22 Amendments to the Specification for will not be entered.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1  and 5-8 is/are rejected under 35 U.S.C. 103 as obvious over YOSHIKAWA in view of BUHLER (US 2348784, hereinafter BUHLER).
Regarding claim 1, YOSHIKAWA discloses:
A defrost system for a refrigeration apparatus in which a cooler (33) having a casing (34), a fin-tube heat exchanger (FIG. 11; 42a, 82a) provided inside the casing, and a drain pan (50) provided below the fin-tube heat exchanger is provided inside a cold storage room, comprising:
a circulation line (14) that is connected to the fin-tube heat exchanger of the cooler and circulates a CO2 refrigerant having a low temperature at a time of cooling; and
a refrigeration cycle (12) that cools and reliquefies the CO2 refrigerant in a gaseous form with a refrigerant that circulates inside,
the defrost system including:
a thermosiphon defrost circuit (14 to 42c to 52 to 42d to 43b to 42a to 43a to 42c/14) that is provided by being branched from the circulation line (at 42c), in which, at a time of defrosting, the CO2 refrigerant staying inside the fin-tube heat exchanger repeats a two-phase change of a gaseous form and reliquefaction, and which forms a CO2 circulation path together with the fin-tube heat exchanger (¶¶ 190-195, when defrosting valve 54 is closed and valve 55 is opened, thus the CO2 refrigerant circulating in the heat exchanger pipes 42 naturally circulates in the closed circuit encompassing 42 and 52 by an effect of a looped thermosiphon);
an opening/closing valve (54) that is closed at the time of defrosting and sets the CO2 circulation path to a closed circuit; and
a first electric heater (94) arranged above the thermosiphon defrost circuit so as to be adjacent to the thermosiphon defrost circuit, and
naturally circulating (¶ 200) the CO2 refrigerant in the closed circuit at the time of defrosting,
the thermosiphon defrost circuit (42c to 52 to 42d to 43b to 42a to 43a to 42c) including:
a first line (42c to 52) branched from the circulation line (14) of the CO2 refrigerant;
a third line (52 to 42d) that … is connected to the circulation line.
YOSHIKAWA lacks: a first header to which an end of the first line is connected; and a plurality of second lines that extends from the first header, a second header to which the plurality of second lines is connected and which is provided at a position higher than the first header.
BUHLER teaches: a refrigerator with thermosiphon (page 1, Col. 2: 49-53; Refrigerant vapor formed in the chamber 36 will pass upwardly through the upper portion of the passages 2 and into the headers 18 and 19 and defrost these portions of the evaporator 11) defrost circuit having
a first header (22, see FIGS. 1 and 2 illustrations below) to which an end of the first line (represented by 42) is connected;
a plurality of second lines (21) that extends from the first header,
a second header (24) to which the plurality of second lines is connected and which is provided at a position higher (header 24 is above header 22) than the first header; and
a line connecting most distant parts (the furthest left 21,see FIGS. 1-2 illustrations below, the indicated lines are curved and thus meander) of the first header and the second header in a meander shape, and a line connecting closest parts (the furthest right 21) of the first header and the second header in a meander shape,
a third line (39) that extends from the second header.
BUHLER (page 1, Col. 2: 38 to page 2: 4) employs a thermosiphon defrost circuit with a plurality of lines connecting the inlet and outlet headers to quickly melt the frost on the evaporator 11.
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to combine YOSHIKAWA with the teachings of BUHLER to employ a thermosiphon defrost circuit with a plurality of lines connecting the inlet and outlet headers to quickly defrost the evaporator.
Further regarding the term “meander”; the term is defined by the Cambridge dictionary to be “not straight or direct”. Therefor the bends or turns identified in Buhler below show that the respective lines have a meandering shape.

    PNG
    media_image1.png
    1046
    956
    media_image1.png
    Greyscale


Regarding claim 5, YOSHIKAWA as modified teaches the limitations of claim 1. YOSHIKAWA additionally teaches:
a branch circuit (through 48) provided by being branched from the circulation line, wherein
on the branch circuit, a pressure adjusting valve (48) that reduces a pressure when the pressure in the circulation line is higher than a predetermined pressure is arranged.

Regarding claim 6, YOSHIKAWA as modified teaches the limitations of claim 1. YOSHIKAWA additionally teaches:
heat insulating material (brine flowing in 63) positioned below the thermosiphon defrost circuit (42c to 52 to 42d to 43b to 42a to 43a to 42c) so that the plurality of second lines (see FIG. 11 illustration above) is positioned between the heat insulating material (brine flowing in 63) and the first electric heater (94).
YOSHIKAWA’s brine flowing in 63 insulates the second lines (see FIG. 11 illustration above) from electric heater 94.

Regarding claim 7, YOSHIKAWA as modified teaches the limitations of claim 1. YOSHIKAWA additionally teaches:
a second heater (78) arranged at a lower part inside the casing (34), the second heater being positioned above the first electric heater (94).
YOSHIKAWA lacks an electric heater within the casing.
YOSHIKAWA discloses a first electric heater 94 without the casing and a fluid heater within the casing. Without unexpected results, the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.). Thus, one skilled in the art knows to substitute YOSHIKAWA’s brine branch 78 heater within the casing for an electric heater within the casing.

Regarding claim 8, YOSHIKAWA as modified teaches the limitations of claim 1. YOSHIKAWA additionally teaches:
a heat transfer plate (material of 63 or the bottom of casing 34) positioned between the first electric heater (94) and the second lines to transfer heat produced by the first electric heater to the CO2 refrigerant.


Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over YOSHIKAWA in view of BUHLER, further in view of FRIEDHELM MEYER (US 4932217, hereinafter MEYER).
Regarding claim 2, YOSHIKAWA as modified teaches the limitations of claim 1. YOSHIKAWA additionally teaches:
a pressure sensor (46) that measures a pressure of the CO2 circulation path at the time of defrosting; and
YOSHIKAWA is silent regarding a control portion that controls the first electric heater so that the pressure of the CO2 circulation path decreases when a measurement value measured by the pressure sensor is higher than a predetermined pressure.
Regarding claim 2, MEYER teaches (Col. 4: 3-20) that a pressure sensor which is arranged on the suction side of the compressor or of the refrigerating plant (or evaporator outlet) may also be provided instead of a temperature sensor which is arranged in the evaporator and emits an electric signal according to the temperature determined. Since the pressure on the suction side of the refrigerating plant is dependent on the temperature of the evaporator, the pressure value can be used in the same way for controlling the defrost heater as the temperature value supplied by a temperature sensor. Such a pressure sensor is a temperature sensor and supplies an electric signal, and the use of such a pressure measurement is accordingly equivalent to a temperature measurement. As frost builds up on the heat exchanger, the pressure also increases, thus the pressure values can be tested continually throughout the day to determine operating pressure profiles for the system and when an operating pressure value is too high than the predetermined pressure from the profile the controller activates the electric heater to defrost the circuit and decrease the operating pressure.
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to combine YOSHIKAWA and BUHLER with the teachings of MEYER to employ a controller to measure the evaporator outlet pressure to determine if the pressure has exceeded a predetermined amount indicating evaporator frost buildup and to activate an electric defrost heater to defrost the evaporator.


Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over YOSHIKAWA in view of BUHLER, further in view of KOKICHI FURUHAMA (JP 2000121233A, hereinafter FURUHAMA).
Regarding claim 3, YOSHIKAWA as modified teaches the limitations of claim 1. YOSHIKAWA as modified lacks an electric heater in the lower part of the casing.
Regarding claim 3, KOKICHI FURUHAMA teaches: a refrigerator having
a lower electric heater (45; FIG. 12) arranged at a lower part (FIG. 12) inside the casing (FIG. 2).
FURUHAMA (¶¶ 81-85) employs an electric heater to provide accurate even heating regardless of the amount of frost present.
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to combine YOSHIKAWA as modified with the teachings of FURUHAMA to employ an electric defrosting circuit within the evaporator casing to directly heat the evaporator coils to provide more even heating of the evaporator.


Response to Arguments
Applicant's arguments filed June 29, 2022 have been fully considered but they are not persuasive.

Regarding page 11, ¶ 4, Applicant Argues that BUHLER’s “cross passages 22, 24 and the refrigerant passages 21 are not a part of Buhler's defrosting device.”  In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, during the BUHLER’s defrost cycle fluid flows from BUHLER chamber 36 into headers 22 and 24, to defrost evaporator 11.

In response to applicant's arguments that YOSHIKAWA and BUHLER are nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, both YOSHIKAWA and BUHLER teach a heat exchanger, circulation lines, headers, and a thermosiphon defrost system that performs a passive heat exchange, based on natural convection, which circulates a fluid without the necessity of a mechanical pump. YOSHIKAWA performs thermosiphon defrosting by closing valves 54 such that the refrigerant fluid circulates in the lines without mechanical pumping. BUHLER uses an electric heater and convection to defrost the heat exchanger via refrigerant fluid circulation lines.

Regarding page 12, ¶ 2-3, Applicant Argues that BUHLER does not show “that the second header is at a position higher than the first header.” In response, BUHLER FIG. 2 above has been illustrated to more clearly depict the components as used in the rejection.

Regarding page 12, ¶ 3, Applicant Argues that “the Official Action include the "meanders" label pointing to parts of Buhler's passages 21. But the Office does not explain how the noted parts of the passages 21 include a line connecting most distant parts of first and second headers, and a line connecting closest parts of the first and second headers as claimed.” In response, the most distant part and closest part of the headers (22 or 24) are is a second line furthest from/closest to line 39, however since meanders were annotated in the FIGS. both lines were identified. The updated FIGS have magnified sections for improved clarity.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEJEIR BROOKS whose telephone number is (313)446-6569. The examiner can normally be reached 8am-4pm EST, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LEN TRAN can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/B.D.B./Examiner, Art Unit 3763


/CHRISTOPHER R ZERPHEY/Primary Examiner, Art Unit 3763